      Case 1:18-cr-00717-DLC Document 36 Filed 07/10/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :               18cr717 (DLC)
                                       :
               -v-                     :                    ORDER
                                       :
JOHN SNYDER,                           :
                         Defendant.    :
                                       :
-------------------------------------- X


DENISE COTE, District Judge:

     By Order of July 1, 2020, this Court informed the parties

that the hearing on the violations of supervised release would

occur in court, if that is possible, on July 17, and inquired

whether the defendant consented to proceed remotely in the event

it is not possible to proceed in court.       On July 9, the

defendant informed the Court that he agreed to participate

remotely if an in-person conference is not possible, and filed a

waiver of his right to be present in person.        Defense counsel

informed this Court’s Chambers that the defendant has no

preference as to whether the conference occur in person or

through videoconference, and explained that defense counsel

would not be able to appear in person.       The defendant is

incarcerated.

     Accordingly, it is hereby

     ORDERED that the conference scheduled for July 17, 2020, is

rescheduled to occur as a video/teleconference using the
      Case 1:18-cr-00717-DLC Document 36 Filed 07/10/20 Page 2 of 4



CourtCall platform on Wednesday, July 22, 2020 at 11:00 a.m.            As

requested, defense counsel will be given an opportunity to speak

with the Defendant by telephone for fifteen minutes before the

sentencing proceeding begins (i.e., at 10:45 a.m.); defense

counsel should make sure to answer the telephone number that was

previously provided to Chambers at that time.

     To optimize the quality of the video feed, the Court, the

Defendant, and defense counsel will appear by video for the

proceeding; all others will participate by telephone.          Due to

the limited capacity of the CourtCall system, only one counsel

per party may participate.     Co-counsel, members of the press,

and the public may access the audio feed of the conference by

calling 855-268-7844 and using access code 32091812# and PIN

9921299#.

     In advance of the conference, Chambers will email the

parties with further information on how to access the

conference.   Those participating by video will be provided a

link to be pasted into their browser.       The link is non-

transferrable and can be used by only one person; further, it

should be used only at the time of the conference because using

it earlier could result in disruptions to other proceedings.

     To optimize use of the CourtCall technology, all those

participating by video should:




                                    2
      Case 1:18-cr-00717-DLC Document 36 Filed 07/10/20 Page 3 of 4



       1. Use the most recent version of Firefox, Chrome, or
          Safari as the web browser. Do not use Internet
          Explorer.

       2. Use hard-wired internet or WiFi. If using WiFi, the
          device should be positioned as close to the Wi-Fi
          router as possible to ensure a strong signal. (Weak
          signals may cause delays or dropped feeds.)

       3. Minimize the number of others using the same WiFi
          router during the conference.

Further, all participants must identify themselves every time

they speak, spell any proper names for the court reporter, and

take care not to interrupt or speak over one another.          Finally,

all of those accessing the conference — whether in listen-only

mode or otherwise — are reminded that recording or

rebroadcasting of the proceeding is prohibited by law.

     If CourtCall does not work well enough and the Court

decides to transition to its teleconference line, counsel should

call 888-363-4749 and use access code 4324948#.        (Members of the

press and public may call the same number, but will not be

permitted to speak during the conference.)        In that event, and

in accordance with the Court’s Emergency Individual Rules and

Practices in Light of COVID-19, available at

https://www.nysd.uscourts.gov/sites/default/files/practice_docum

ents/DC%20Cote%20COVID-

19%20Emergency%20Individual%20Practices%20-

%20June%2030%2C%202020%20.pdf, counsel should adhere to the

following rules and guidelines during the hearing:


                                    3
         Case 1:18-cr-00717-DLC Document 36 Filed 07/10/20 Page 4 of 4



          1. Each party should designate a single lawyer to speak
             on its behalf (including when noting the appearances
             of other counsel on the telephone).

          2. Counsel should use a landline whenever possible,
             should use a headset instead of a speakerphone, and
             must mute themselves whenever they are not speaking to
             eliminate background noise. In addition, counsel
             should not use voice-activated systems that do not
             allow the user to know when someone else is trying to
             speak at the same time.

          3. To facilitate an orderly teleconference and the
             creation of an accurate transcript, counsel are
             required to identify themselves every time they speak.
             Counsel should spell any proper names for the court
             reporter. Counsel should also take special care not
             to interrupt or speak over one another.

          4. If there is a beep or chime indicating that a new
             caller has joined while counsel is speaking, counsel
             should pause to allow the Court to ascertain the
             identity of the new participant and confirm that the
             court reporter has not been dropped from the call.



Dated:      New York, New York
            July 10, 2020

                                    __________________________________
                                              DENISE COTE
                                      United States District Judge




                                       4
